                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.             CR 19-298 PA - 1

 Defendant            Premiere Sales Group, Inc.                             Federal Tax ID No.
                                                                                                    XX-XXXXXXX
 akas: None

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                  MONTH   DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.     Oct    21    2019


 COUNSEL                                                                 Todd Melnik, Retained
                                                                             (Name of Counsel)

     PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.      NOLO              NOT
                                                                                                            CONTENDERE          GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          Introduction into Interstate Commerce of Misbranded Drugs; Aiding and Abetting in violation of 21 U.S.C. §§ 331(a),
          352(a)(1), 333(a)(1); 18 U.S.C. § 2(a) as charged in Count 1 of the Single-Count Information
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered
  COMM    that: Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Premiere Sales Group,
  ORDER   Inc., is hereby placed on probation on Count 1 of the Information for a term of five years under following terms and conditions:


         1. The defendant organization shall not commit another federal, state, or local crime.

         2. During the period of community supervision, the defendant shall pay the special assessment and fine in
            accordance with this judgment's orders pertaining to such payment. Confirmation of the completed payments
            shall be provided to the United States Attorney’s Office.

         3. The defendant organization shall provide the Probation Officer access to any requested financial information.

         4. Within 30 days from the date of this judgment, the defendant organization shall designate an official of the
            organization to act as the organization’s representative and to be the primary contact with the Probation
            Officer.

         5. The defendant organization shall answer truthfully all inquiries by the Probation Officer and follow the
            instructions of the Probation Officer.

         6. The defendant organization shall notify the Probation Officer ten days prior to any change in the principal
            business or mailing address or within 72 hours if advance notice is not possible.

         7. The defendant organization shall permit a Probation Officer to visit the organization at any of its operating
            business sites.

         8. The defendant organization shall report to the Probation Officer as directed and shall submit a truthful and
            complete written report within the first five days of each month.

CR-104 (docx 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                          Page 1 of 5
 USA vs.      PREMIERE SALES GROUP, INC.                           Docket No.:   CR 19-298 PA - 1



         9. The defendant organization shall be required to notify the Court or Probation Officer immediately upon
            learning of (1) any material adverse change in its business or financial condition or prospects, or (2) the
            commencement of any bankruptcy proceeding, major civil litigation, criminal prosecution, or administrative
            proceeding against the organization, or any investigation or formal inquiry by government authorities
            regarding the organization.

         10. The defendant organization shall notify the Probation Officer immediately of any intent to sell the
             organization, change the name of the organization, merge with another business entity, or otherwise dissolve
             and/or modify, in any form or manner, the organizational structure from its present status.

         11. The organization shall develop, maintain, and implement a comprehensive compliance program to ensure that
             it complies with the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. §§ 301 et seq. (FDCA). The compliance
             program, shall include, at a minimum: (a) obtaining a certificate of analysis (COA) from any supplier of such
             Sexual Enhancement Products documenting the ingredients in those products; (b) a review of the COAs to
             ensure that the labeling accurately reflects the ingredients for each brand and type of Sexual Enhancement
             Products that the organization sells; (c) monitoring announcements by the Food and Drug Administration
             (FDA) posted to the agency's website regarding tainted products; and (d) a written recall procedure for
             implementing recalls.

         12. The organization and its managers or employees will respond within 15 business days to any inquiries by the
             government pertaining to a product being sold by Premiere.

         13. Premiere shall not distribute any drug that fails to comply with the FDCA.

         14. FDA representatives shall be permitted, without prior notice, to make inspections of Premiere’s locations,
             contract manufacturing facilities, and all equipment, materials, and products therein, and to take any other
             measures necessary to monitor and ensure continuous compliance. Such inspections may include the taking
             of photographs and samples and the examination and copying of records that relate to Premiere’s products.


It is ordered that the defendant shall pay to the United States a special assessment of $125, which is due immediately.

It is ordered that the defendant shall pay to the United States a total fine of $500,000.00.

A sum of $15,000 shall be paid within two weeks of sentencing, and beginning November 1, 2019, the fine shall be
paid in monthly installments of at least $4,000 through May 2020. The balance of the fine should be paid in monthly
installments of at least $8,622.64 during the period of probation. These payments shall begin within 30 days after the
date of this judgment.

Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the fine is waived as it is found that the defendant does not have the
ability to pay interest. Payments may be subject to penalties for default and delinquency pursuant to 18 U.S.C. §
3612(g).

The company shall comply with General Order No. 18-10.

The Company is advised of its right to appeal.


CR-104 (docx 10/18)                      JUDGMENT & PROBATION/COMMITMENT ORDER                                    Page 2 of 5
 USA vs.      PREMIERE SALES GROUP, INC.                                                 Docket No.:     CR 19-298 PA - 1


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




              October 21, 2019
            Date                                                           U. S. District Judge/Magistrate Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                           Clerk, U.S. District Court




             October 21, 2019                                       By     /s/ Kamilla Sali-Suleyman
            Filed Date                                                     Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local crime;        9.     The defendant must not knowingly associate with any persons
 2.    The defendant must report to the probation office in the federal                    engaged in criminal activity and must not knowingly associate with
       judicial district of residence within 72 hours of imposition of a                   any person convicted of a felony unless granted permission to do so
       sentence of probation or release from imprisonment, unless                          by the probation officer. This condition will not apply to intimate
       otherwise directed by the probation officer;                                        family members, unless the court has completed an individualized
 3.    The defendant must report to the probation office as instructed by the              review and has determined that the restriction is necessary for
       court or probation officer;                                                         protection of the community or rehabilitation;
 4.    The defendant must not knowingly leave the judicial district without         10.    The defendant must refrain from excessive use of alcohol and must
       first receiving the permission of the court or probation officer;                   not purchase, possess, use, distribute, or administer any narcotic or
 5.    The defendant must answer truthfully the inquiries of the probation                 other controlled substance, or any paraphernalia related to such
       officer, unless legitimately asserting his or her Fifth Amendment                   substances, except as prescribed by a physician;
       right against self-incrimination as to new criminal conduct;                 11.    The defendant must notify the probation officer within 72 hours of
 6.    The defendant must reside at a location approved by the probation                   being arrested or questioned by a law enforcement officer;
       officer and must notify the probation officer at least 10 days before        12.    For felony cases, the defendant must not possess a firearm,
       any anticipated change or within 72 hours of an unanticipated change                ammunition, destructive device, or any other dangerous weapon;
       in residence or persons living in defendant’s residence;                     13.    The defendant must not act or enter into any agreement with a law
 7.    The defendant must permit the probation officer to contact him or her               enforcement agency to act as an informant or source without the
       at any time at home or elsewhere and must permit confiscation of                    permission of the court;
       any contraband prohibited by law or the terms of supervision and             14.    As directed by the probation officer, the defendant must notify
       observed in plain view by the probation officer;                                    specific persons and organizations of specific risks posed by the
 8.    The defendant must work at a lawful occupation unless excused by                    defendant to those persons and organizations and must permit the
       the probation officer for schooling, training, or other acceptable                  probation officer to confirm the defendant’s compliance with such
       reasons and must notify the probation officer at least ten days before              requirement and to make such notifications;
       any change in employment or within 72 hours of an unanticipated              15.    The defendant must follow the instructions of the probation officer
       change;                                                                             to implement the orders of the court, afford adequate deterrence from
                                                                                           criminal conduct, protect the public from further crimes of the
                                                                                           defendant; and provide the defendant with needed educational or
                                                                                           vocational training, medical care, or other correctional treatment in
                                                                                           the most effective manner.




CR-104 (docx 10/18)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                             Page 3 of 5
 USA vs.      PREMIERE SALES GROUP, INC.                                         Docket No.:     CR 19-298 PA - 1



   X The defendant must also comply with the following special conditions (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
 § 3563(a)(7).

           Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                        States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement,
 with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan
 or open any line of credit without prior approval of the Probation Officer.

          The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
 proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts,
 including any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 4 of 5
 USA vs.      PREMIERE SALES GROUP, INC.                                        Docket No.:       CR 19-298 PA - 1



                                                                    RETURN

I have executed the within Judgment and Commitment as follows:
  Defendant delivered on                                                                     to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal




                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                              Date




CR-104 (docx 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 5
